FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,999,933 to Mehta in view of U.S. Patent Pub. No. 2017/0220406 to Parnell et al.

Mehta discloses:
1. A system, comprising:
a processing device comprising a memory and an output buffer (column 4, lines 65-66 and Fig. 1, server 114, memory 134), and configured to provide a data dump of the memory (column 4, lines 36-40, 65-67);
a storage element configured to store a dictionary comprising interpreter vocabulary to interpret at least some segments of the data dump (column 5, lines 13-24 and Fig. 1, template library 152’, extraction software 168’, extraction table 151’); and
a data dump analysis device comprising:
an interface configured to transfer data with the processing device (column 4, lines 56-65 and Fig. 1, network 122);
a dump extraction engine configured to: connect with the processing device over the interface (column 4, lines 56-65); and request at least one segment of the data dump from the processing device (column 19, lines 17-21, column 20, lines 39-57), and wherein the dump extraction engine is configured to receive the at least one segment from the processing device over the interface (column 5, lines 45-52 and column 6, lines 1-11); and
a dump interpretation engine configured to: receive at least a subset of the interpreter vocabulary from the dictionary to interpret the received at least 

Mehta does not disclose expressly wherein the processing device is configured to provide the requested at least one segment and metadata of the requested at least one segment to the output buffer, and wherein the dump extraction engine is configured to receive the at least one segment and the metadata from the processing device over the interface.

Parnell teaches wherein the processing device is configured to provide the requested at least one segment and metadata of the requested at least one segment to the output buffer, and wherein the dump extraction engine is configured to receive the at least one segment and the metadata from the processing device over the interface (paragraphs 72-73, 59 and Fig. 4, core dump file 418, metadata portion 420).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mehta by including metadata with the data dump, as taught by Parnell.  A person of ordinary skill in the art would have been motivated to do so in order to allow an analyzing program to automatically access portions of the data dump, as described by Parnell (paragraph 73).  In this manner, less 

	Modified Mehta discloses:
2. The system according to claim 1, further comprising:
a display (Mehta - Fig. 1, monitor 126); and
a user interface, which is configured to render the interpreted data to the display (Mehta - Fig. 1, GUI 144, column 19, lines 28-31 and Fig. 15).

3. The system according to claim 1, further comprising a remote processing device comprising the storage element and configured to maintain the dictionary (Mehta - column 5, lines 13-24 and Fig. 1, computer 156).

4. The system according to claim 3, wherein the remote processing device is configured to supply only a part of the interpreter vocabulary to the data dump analysis device (Mehta - column 5, lines 25-36 and column 8, lines 41-49).

5. The system according to claim 1, wherein the interpreter vocabulary comprises respective different sections for use in interpreting data dumps of respective different processing devices (Mehta - column 7, lines 50-65).

6. The system according to claim 1, further comprising a display (Mehta - Fig. 1, monitor 126), wherein the data dump analysis device comprises a user interface (Mehta 

7. The system according to claim 1, further comprising a display (Mehta - Fig. 1, monitor 126), wherein:
the data dump analysis device comprises a user interface (Mehta - Fig. 1, GUI 144) configured to:
receive a user request to retrieve the at least one segment and sub-segments of the at least one segment (Mehta - column 9, lines 1-11); and
issue a command to the dump extraction engine to request the at least one segment and the sub-segments of the data dump from the processing device (Mehta - column 9, lines 56-59, column 14, lines 36-42, and Fig. 5); and
the dump extraction engine is configured to:

request the sub-segments from the processing device responsively to the received list of references to the sub-segments (Mehta - column 20, lines 28-38); and
receive the sub-segments (Mehta - column 20, lines 39-55).

8. The system according to claim 7, wherein:
the dump interpretation engine is configured to:
receive another subset of the interpreter vocabulary from the dictionary to interpret the received sub-segments (Mehta - column 20, lines 2-7); and
interpret data of the sub-segments responsively to the received other subset of the interpreter vocabulary (Mehta - column 20, lines 39-53); and
the user interface is configured to render the interpreted data of the at least one segment and the interpreted data of the sub-segments to the display (Mehta - column 19, lines 20-24 and lines 32-63).

9. The system according to claim 1, wherein the processing device is configured to add a new segment to the data dump, the system further comprising a controller configured to add new interpreter vocabulary to the dictionary to interpret the new segment of the data dump (Mehta - column 22, lines 4-10).

10. The system according to claim 1, wherein the dump interpretation engine is configured to provide the interpreted data in at least one of: a machine-readable form; or a human-readable form (Mehta - column 6, lines 1-8).

11. A data dump method, comprising:
providing a data dump of a memory of a processing device (Mehta - column 4, lines 336-40, 65-67);
storing a dictionary comprising interpreter vocabulary to interpret at least some segments of the data dump (Mehta - column 5, lines 13-24);
connecting with the processing device (Mehta – column 4, lines 56-63);
requesting at least one segment of the data dump from the processing device (Mehta - column 19, lines 17-21, column 20, lines 39-57);
providing by the processing device the requested at least one segment and metadata of the requested at least one segment to an output buffer of the processing device (Mehta – column 5, lines 45-52 and column 6, lines 1-11 and Parnell - paragraphs 72-73, 59);
receiving the at least one segment of the data dump and the metadata from the processing device (Mehta - column 5, lines 45-52 and column 6, lines 1-11 and Parnell - paragraphs 72-73, 59);
receiving at least a subset of the interpreter vocabulary from the dictionary (Mehta - column 8, lines 41-49 and column 14, line 65-column 15, line 17); and


12. The method according to claim 11, further comprising rendering the interpreted data to a display (Mehta - column 19, lines 28-31 and Fig. 15).

13. The method according to claim 11, wherein the interpreter vocabulary comprises respective different sections for use in interpreting data dumps of respective different processing devices (Mehta - column 7, lines 50-65).

14. The method according to claim 11, further comprising: 
receiving a user request to retrieve the at least one segment of the data dump (Mehta - column 9, lines 1-11);
issuing a command to request the at least one segment of the data dump (Mehta - column 9, lines 56-59 and column 14, lines 36-42);
receiving the interpreted data and a list of references to sub-segments of the at least one segment of the data dump (Mehta - column 15, lines 35-46 and column 19, lines 28-34); and
rendering the interpreted data and the list of references to the display (Mehta - column 19, lines 20-24 and lines 32-63).

15. The method according to claim 11, further comprising:

issuing a command to request the at least one segment and the sub-segments of the data dump (Mehta - column 9, lines 56-59, column 14, lines 36-42, and Fig. 5);
receiving the at least one segment of the data dump and a list of references to the sub-segments (Mehta - column 15, lines 35-46, column 19, lines 28-34, and column 20, lines 5-17);
requesting the sub-segments responsively to the received list of references to the sub-segments (Mehta - column 20, lines 28-38); and
receiving the sub-segments (Mehta - column 20, lines 39-55).

16. The method according to claim 15, further comprising:
receiving another subset of the interpreter vocabulary from the dictionary to interpret the received sub-segments (Mehta - column 20, lines 2-7);
interpreting data of the sub-segments responsively to the received other subset of the interpreter vocabulary (Mehta - column 20, lines 39-53); and
rendering the interpreted data of the at least one segment and the interpreted data of the sub-segments to a display (Mehta - column 19, lines 20-24 and lines 32-63).

17. The method according to claim 11, further comprising:
adding a new segment to the data dump (Mehta - column 22, lines 4-10); and
adding new interpreter vocabulary to the dictionary to interpret the new segment of the data dump (Mehta - column 22, lines 4-10).

18. The method according to claim 11, further comprising providing the interpreted data in at least one of: a machine-readable form; or a human-readable form (Mehta - column 6, lines 1-8).

19. A software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to:
store a dictionary comprising interpreter vocabulary to interpret at least some segments of a data dump of a memory of a processing device (Mehta - column 5, lines 13-24 and Fig. 1, template library 152’, extraction software 168’, extraction table 151’);
connect with the processing device (Mehta – column 4, lines 56-63);
request at least one segment of the data dump from the processing device (Mehta - column 19, lines 17-21, column 20, lines 39-57);
receive the at least one segment of the data dump and metadata of the requested at least one segment from the processing device (Mehta - column 5, lines 45-52 and column 6, lines 1-11 and Parnell - paragraphs 72-73, 59);
receive at least a subset of the interpreter vocabulary from the dictionary (Mehta - column 8, lines 41-49 and column 14, line 65-column 15, line 17); and
interpret data of the at least one segment responsively to the received at least subset of the interpreter vocabulary (Mehta - column 19, lines 17-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP GUYTON/Primary Examiner, Art Unit 2113